PER CURIAM.
Appellant, William Anthony Dante, appeals from a circuit court decision revoking his probation. The standard when reviewing an order revoking probation is abuse of discretion. See Stevens v. State, 823 So.2d 319, 321 (Fla. 2d DCA 2002). We have carefully reviewed the points raised by appellant on appeal and find them without merit. However, the record does not reflect entry of a written order of revocation. Accordingly, we affirm with directions that the court enter a written order of revocation.